

113 S1014 RS: Youth Sports Concussion Act
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 618113th CONGRESS2d SessionS. 1014IN THE SENATE OF THE UNITED STATESMay 22, 2013Mr. Udall of New Mexico (for himself, Mr. Rockefeller, Ms. Klobuchar, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 8, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reduce sports-related concussions in youth, and for
		  other purposes.1.Short
			 titleThis Act may be cited as
			 the Youth Sports Concussion
			 Act.2.Sense of
			 CongressIt is the sense of
			 Congress that—(1)scientific
			 advancements and a greater understanding of the issues that affect the
			 health
			 and safety of young athletes are key to reducing sports-related
			 concussions in
			 youth;(2)the National
			 Academies should complete, and make available to the public, its report on
			 sports-related concussions in youth not later than January 31, 2014;(3)the Consumer
			 Product Safety Commission should review the National Academies' report for
			 any
			 matter that may impact products under the Commission's jurisdiction;(4)if protective equipment manufacturers
			 choose to adopt voluntary consumer product safety standards based on the
			 National Academies' report and any related Consumer Product Safety
			 Commission
			 recommendations, the voluntary standards should include mechanisms to
			 ensure
			 substantial compliance by covered entities; and(5)the Federal Trade Commission should review
			 the National Academies' report for any matter that may inform efforts to
			 protect consumers from unfair or deceptive practices in or affecting
			 commerce.3.The National
			 Academies' report on sports-related concussions in youth(a)ReviewThe
			 Consumer Product Safety Commission—(1)shall review the
			 National Academies' report on sports-related concussion in youth not later
			 than
			 5 months after the completion of such report; and(2)may make
			 recommendations to protective equipment manufacturers regarding whether
			 voluntary standards should be adopted—(A)to reduce the
			 risk of sports-related injury for youth athletes wearing protective
			 equipment;(B)to improve the
			 safety of reconditioned protective equipment; and(C)to modify
			 protective equipment warning labels.(b)Safety
			 standards(1)Lead time for a
			 voluntary standardIf, not later than 1 year after the completion
			 of the National Academies' report, no voluntary standard is adopted based
			 on
			 the National Academies' report and any related Consumer Product Safety
			 Commission recommendations, the Consumer Product Safety Commission may
			 initiate
			 a proceeding to promulgate a consumer product safety rule in accordance
			 with
			 section 553 of title 5, United States Code.(2)Net
			 effectA rule issued under this subsection must have the net
			 effect of improving safety.(3)Conformity with
			 existing lawA rule issued under this subsection shall be
			 considered a consumer product safety standard issued by the Commission
			 under
			 section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).4.False or
			 misleading claims with respect to athletic sporting activity equipment(a)Unlawful
			 activityIt is unlawful for any person to sell, or offer for
			 sale, in interstate commerce, or import into the United States for the
			 purpose
			 of selling or offering for sale, any item or equipment intended, designed,
			 or
			 offered for use by an individual engaged in any athletic sporting
			 activity,
			 whether professional or amateur, for which the seller or importer, or any
			 person acting on behalf of the seller or importer, makes any false or
			 misleading claim with respect to the safety benefits of such item.(b)Enforcement by
			 Federal Trade Commission(1)Unfair or
			 deceptive acts or practicesA violation of subsection (a) shall
			 be treated as a violation of a rule under section 18 of the Federal Trade
			 Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or
			 practices.(2)Powers of
			 Federal Trade Commission(A)In
			 generalThe Federal Trade Commission shall enforce this section
			 in the same manner, by the same means, and with the same jurisdiction,
			 powers,
			 and duties as though all applicable terms and provisions of the Federal
			 Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a
			 part of
			 this section.(B)RegulationsNotwithstanding
			 any other provision of law, the Federal Trade Commission may promulgate
			 under
			 section 553 of title 5, United States Code, such regulations as the
			 Commission
			 considers necessary or appropriate to carry out this section.(C)Privileges and
			 immunitiesAny person who violates subsection (a) shall be
			 subject to the penalties and entitled to the privileges and immunities
			 provided
			 in the Federal Trade Commission Act as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated and made part of this section.(D)Authority
			 preservedNothing in this section shall be construed to limit the
			 authority of the Federal Trade Commission under any other provision of
			 law.(c)Enforcement by
			 States(1)In
			 generalExcept as provided in paragraph (4), in any case in which
			 the attorney general of a State has reason to believe that an interest of
			 the
			 residents of the State has been or is threatened or adversely affected by
			 any
			 person who violates subsection (a), the attorney general of the State, as
			 parens patriae, may bring a civil action on behalf of the residents of the
			 State in an appropriate district court of the United States to obtain
			 appropriate injunctive relief.(2)Rights of
			 Federal Trade Commission(A)Notice to
			 Federal Trade Commission(i)In
			 generalExcept as provided in clause (iii), the attorney general
			 of a State shall notify the Federal Trade Commission in writing that the
			 attorney general intends to bring a civil action under paragraph (1)
			 before
			 initiating the civil action.(ii)ContentsThe
			 notification required by clause (i) with respect to a civil action shall
			 include a copy of the complaint to be filed to initiate the civil
			 action.(iii)ExceptionIf
			 it is not feasible for the attorney general of a State to provide the
			 notification required by clause (i) before initiating a civil action under
			 paragraph (1), the attorney general shall notify the Federal Trade
			 Commission
			 immediately upon instituting the civil action.(B)Intervention by
			 Federal Trade CommissionThe Federal Trade Commission may—(i)intervene in any
			 civil action brought by the attorney general of a State under paragraph
			 (1);
			 and(ii)upon
			 intervening—(I)be heard on all
			 matters arising in the civil action; and(II)file petitions
			 for appeal.(3)Investigatory
			 powersNothing in this subsection shall be construed to prevent
			 the attorney general of a State from exercising the powers conferred on
			 the
			 attorney general by the laws of the State to conduct investigations, to
			 administer oaths or affirmations, or to compel the attendance of witnesses
			 or
			 the production of documentary or other evidence.(4)Preemptive
			 action by Federal Trade CommissionIf the Federal Trade
			 Commission institutes a civil action or an administrative action with
			 respect
			 to a violation of subsection (a) or a rule promulgated under subsection
			 (b)(2)(B) the attorney general of a State may not, during the pendency of
			 that
			 action, bring a civil action under paragraph (1) against any defendant
			 named in
			 the complaint of the Commission for the violation with respect to which
			 the
			 Commission instituted such action.(5)Venue; service
			 of process(A)VenueAny
			 action brought under paragraph (1) may be brought in any district court of
			 the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—(i)is
			 an inhabitant; or(ii)may be
			 found.(6)Actions by
			 other State officials(A)In
			 generalIn addition to a civil actions brought by attorneys
			 general under paragraph (1), any other officer of a State who is
			 authorized by
			 the State to do so may bring a civil action under paragraph (1), subject
			 to the
			 same requirements and limitations that apply under this subsection to
			 civil
			 actions brought by attorneys general.(B)Savings
			 provisionNothing in this subsection may be construed to prohibit
			 an authorized official of a State from initiating or continuing any
			 proceeding
			 in a court of the State for a violation of any civil or criminal law of
			 the
			 State.1.Short
			 titleThis Act may be cited as
			 the Youth Sports Concussion
			 Act.2.Sense of
			 CongressIt is the sense of
			 Congress that—(1)scientific
			 advancements and a greater understanding of the issues that affect the
			 health
			 and safety of young athletes are key to reducing sports-related
			 concussions in
			 youth;(2)the National
			 Academies issued a report in 2013 finding limited evidence that current
			 helmet designs reduce the risk of
			 sports-related concussions and no evidence that mouthguards or facial
			 protection reduce concussion risk, and recommending that the National
			 Institutes of Health and the Department of Defense fund research on
			 biomechanical factors that influence injury risk in youth;(3)the Consumer
			 Product Safety Commission should review the National Academies' report and
			 future research in this area, including research as recommended by the
			 National Academies, for
			 any
			 matter that may impact products under the Commission's jurisdiction;(4)if protective equipment manufacturers
			 choose to adopt voluntary consumer product safety standards, the voluntary
			 standards should include mechanisms to
			 ensure
			 substantial compliance by covered entities; and(5)the Federal Trade Commission should review
			 the National Academies' report and future research in this area, including
			 research as recommended by the National Academies, for any matter that may
			 inform efforts to
			 protect consumers from unfair or deceptive practices in or affecting
			 commerce.3.False or
			 misleading claims with respect to athletic sporting activity equipment(a)Unlawful
			 activityIt is unlawful for any person to sell, or offer for
			 sale, in interstate commerce, or import into the United States for the
			 purpose
			 of selling or offering for sale, any item or equipment intended, designed,
			 or
			 offered for use by an individual engaged in any athletic sporting
			 activity,
			 whether professional or amateur, for which the seller or importer, or any
			 person acting on behalf of the seller or importer, makes any deceptive
			 claim with respect to the safety benefits of such item.(b)Enforcement by
			 Federal Trade Commission(1)Unfair or
			 deceptive acts or practicesA violation of subsection (a) shall
			 be treated as a violation of a rule under section 18 of the Federal Trade
			 Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or
			 practices.(2)Powers of
			 Federal Trade Commission(A)In
			 generalThe Federal Trade Commission shall enforce this section
			 in the same manner, by the same means, and with the same jurisdiction,
			 powers,
			 and duties as though all applicable terms and provisions of the Federal
			 Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a
			 part of
			 this section.(B)RegulationsNotwithstanding
			 any other provision of law, the Federal Trade Commission may promulgate
			 under
			 section 553 of title 5, United States Code, such regulations as the
			 Commission
			 considers necessary or appropriate to carry out this section.(C)Privileges and
			 immunitiesAny person who violates subsection (a) shall be
			 subject to the penalties and entitled to the privileges and immunities
			 provided
			 in the Federal Trade Commission Act as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated and made part of this section.(D)Authority
			 preservedNothing in this section shall be construed to limit the
			 authority of the Federal Trade Commission under any other provision of
			 law.(c)Enforcement by
			 States(1)In
			 generalExcept as provided in paragraph (4), in any case in which
			 the attorney general of a State has reason to believe that an interest of
			 the
			 residents of the State has been or is threatened or adversely affected by
			 any
			 person who violates subsection (a), the attorney general of the State, as
			 parens patriae, may bring a civil action on behalf of the residents of the
			 State in an appropriate district court of the United States to obtain
			 appropriate injunctive relief.(2)Rights of
			 Federal Trade Commission(A)Notice to
			 Federal Trade Commission(i)In
			 generalExcept as provided in clause (iii), the attorney general
			 of a State shall notify the Federal Trade Commission in writing that the
			 attorney general intends to bring a civil action under paragraph (1)
			 before
			 initiating the civil action.(ii)ContentsThe
			 notification required by clause (i) with respect to a civil action shall
			 include a copy of the complaint to be filed to initiate the civil
			 action.(iii)ExceptionIf
			 it is not feasible for the attorney general of a State to provide the
			 notification required by clause (i) before initiating a civil action under
			 paragraph (1), the attorney general shall notify the Federal Trade
			 Commission
			 immediately upon instituting the civil action.(B)Intervention by
			 Federal Trade CommissionThe Federal Trade Commission may—(i)intervene in any
			 civil action brought by the attorney general of a State under paragraph
			 (1);
			 and(ii)upon
			 intervening—(I)be heard on all
			 matters arising in the civil action; and(II)file petitions
			 for appeal.(3)Investigatory
			 powersNothing in this subsection shall be construed to prevent
			 the attorney general of a State from exercising the powers conferred on
			 the
			 attorney general by the laws of the State to conduct investigations, to
			 administer oaths or affirmations, or to compel the attendance of witnesses
			 or
			 the production of documentary or other evidence.(4)Preemptive
			 action by Federal Trade CommissionIf the Federal Trade
			 Commission institutes a civil action or an administrative action with
			 respect
			 to a violation of subsection (a) or a rule promulgated under subsection
			 (b)(2)(B) the attorney general of a State may not, during the pendency of
			 that
			 action, bring a civil action under paragraph (1) against any defendant
			 named in
			 the complaint of the Commission for the violation with respect to which
			 the
			 Commission instituted such action.(5)Venue; service
			 of process(A)VenueAny
			 action brought under paragraph (1) may be brought in any district court of
			 the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—(i)is
			 an inhabitant; or(ii)may be
			 found.(6)Actions by
			 other State officialsIn addition to a civil actions brought by attorneys
			 general under paragraph (1), any other consumer protection officer of a
			 State who is
			 authorized by
			 the State to do so may bring a civil action under paragraph (1), subject
			 to the
			 same requirements and limitations that apply under this subsection to
			 civil
			 actions brought by attorneys general.December 8, 2014Reported with an amendment